1
                                                       O
2
3
4
5
6
                                  UNITED STATES DISTRICT COURT
7
                                 CENTRAL DISTRICT OF CALIFORNIA
8
9
10   ELIZABETH RANDALL,                                 Case No. EDCV 17-2096-JGB (LAL)

11                                    Petitioner,       ORDER ACCEPTING REPORT AND
                                                        RECOMMENDATION OF UNITED
12                          v.                          STATES MAGISTRATE JUDGE
13   MOLLY HILL, Warden,

14                                       Respondent.

15
16          Pursuant to 28 U.S.C. § 636, the Court has reviewed the First Amended Petition, the

17   Magistrate Judge’s Report and Recommendation, Petitioner’s Objections and the remaining

18   record, and has made a de novo determination.

19          Petitioner’s Objections lack merit for the reasons stated in the Report and

20   Recommendation.

21          Accordingly, IT IS ORDERED THAT:

22          1.     The Report and Recommendation is approved and accepted;

23          2.     Judgment be entered denying the First Amended Petition and dismissing this

24          action with prejudice; and

25          3.     The Clerk serve copies of this Order on the parties.

26
27   DATED: January 31, 2020                        ________________________________________
                                                    HONORABLE JESUS G. BERNAL
28                                                  UNITED STATES DISTRICT JUDGE
